 Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 1 of 41 - Page ID#: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                               LEXINGTON DIVISION

                                  ELECTRONICALLY FILED



HANNA ALBINA and AUSTIN WILLARD,                       CASE No.:
individually and on behalf of others similarly
situated,
                                                       CLASS ACTION COMPLAINT
                   Plaintiffs,

             vs.                                       DEMAND FOR JURY TRIAL

THE ALIERA COMPANIES, INC., TRINITY
HEALTHSHARE, INC., and ONESHARE
HEALTH, LLC d/b/a UNITY HEALTHSHARE,
LLC,

                   Defendants.


                                 CLASS ACTION COMPLAINT

                                          I. PARTIES

       1.      Plaintiff Hanna Albina is a citizen of Kentucky who resides in Lexington, Fayette

County. Mr. Albina enrolled his family in a health care plan offered by The Aliera Companies,

Inc., Trinity HealthShare, Inc. and/or OneShare Health, LLC d/b/a Unity HealthShare, LLC

(collectively “Defendants”) from August 1, 2018, through November 19, 2019.

       2.      Plaintiff Austin Willard is a citizen of Kentucky who resides in Lexington, Fayette

County. Mr. Willard enrolled his family in a health care plan offered by Defendants from March

15, 2018, through the present.

       3.      Defendant The Aliera Companies, Inc. (“Aliera”) is a Delaware corporation

headquartered in Atlanta, Georgia. It is incorporated as a for-profit business, without any express

religious affiliation. It changed its name in 2019 from Aliera Healthcare, Inc.




                                            -1-
 Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 2 of 41 - Page ID#: 2




       4.      Defendant Trinity HealthShare, Inc. (“Trinity”) is a Delaware corporation

headquartered in Atlanta, Georgia and purports to be a nonprofit entity. Trinity was incorporated

on or about June 27, 2018.

       5.      Defendant OneShare Health, LLC is a Virginia limited liability corporation. On

information and belief, it is headquartered in Irving, Texas, and was previously headquartered in

Atlanta, Georgia. OneShare Health, LLC was formerly known as Kingdom HealthShare

Ministries, LLC, and before that as Unity HealthShare, LLC. Because the majority of the actions

described in this Complaint occurred when OneShare Health, LLC was known as Unity

HealthShare, LLC, it will be referred to as “Unity” in this Complaint. Unity is a subsidiary of

Anabaptist Healthshare (“Anabaptist”).

       6.      Aliera created, marketed, sold, and administered insurance plans for Unity and was

solely responsible for the development of plan designs, pricing, marketing materials, vendor

management, recruitment and maintenance of a sales force, and administration of claims on behalf

of Unity.

       7.      Aliera markets, sells, and administers insurance plans for Trinity and is solely

responsible for the development of plan designs, pricing, marketing materials, vendor

management, and recruitment and maintenance of a sales force on behalf of Trinity.
       8.      Neither Aliera, Trinity nor Unity holds or has held a certificate of authority from

the Kentucky Department of Insurance as required by KRS 304.3-070 et seq, and neither Aliera,

Trinity nor Unity has at any time been authorized to transact insurance in the Commonwealth of

Kentucky. Aliera has been licensed as an agent to sell life and health insurance in Kentucky since

September 19, 2017.

                             II. JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) and

§ 1367 because there is diversity of citizenship and the amount in controversy related to the

proposed class claims exceeds $75,000.


                                            -2-
 Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 3 of 41 - Page ID#: 3




        10.      Alternatively, jurisdiction of this Court arises pursuant to 28 U.S.C. § 1332(d)(2)

and § 1367 because there is diversity of citizenship, the proposed Class that Plaintiffs seek to

represent consists of hundreds, if not thousands of individuals and, based on information and

belief, the amount in controversy related to the proposed class claims exceeds $5,000,000.00.

        11.      Venue is proper because some of the acts or omissions occurred in the Eastern

District of Kentucky, and the named Plaintiffs and many of the proposed class members reside in

this District.

                                  III. NATURE OF THE CASE

        12.      Defendants sold inherently unfair and deceptive health care plans to Kentucky

residents, and failed to provide them with the coverage the purchasers believed they would

receive. Despite referencing Aliera as “the new Blue Cross and Blue Shield,” Defendants claimed

the health care plans were “not insurance” in order to avoid both oversight by the Commonwealth

of Kentucky’s Insurance Commissioner and minimum requirements mandated by the Patient

Protection and Affordable Care Act (“ACA”). At the same time, Defendants created the health

care plans to look and feel like health insurance that would provide meaningful coverage for the

purchasers’ health care needs. In fact, regulators in at least 10 states have concluded the health

care plans are “insurance.” See infra, ¶ 72.
        13.      When Congress passed the ACA in 2010, it required all individuals to be covered

by health insurance or pay a penalty. Congress allowed for a handful of exceptions to that

requirement, set out in 26 U.S.C. § 5000A. One of those exceptions was for members of existing

Health Care Sharing Ministries (“HCSMs”). In order to qualify as an HCSM under the ACA, an

entity must meet rigid requirements, including: (1) it must be recognized as a 501(c)(3) tax exempt

organization; (2) its members must “share a common set of ethical or religious beliefs and share

medical expenses among members according to those beliefs”; and (3) it must have “been in

existence at all times since December 31, 1999, and medical expenses of its members [must] have




                                               -3-
 Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 4 of 41 - Page ID#: 4




been shared continuously and without interruption since at least December 31, 1999.” 26 U.S.C.

§ 5000A(d)(2)(B)(ii). At no time has for-profit Aliera ever met the definition of an HCSM.

        14.     In an attempt to exploit the exception for HCSMs set out in 26 U.S.C. § 5000A,

Aliera convinced Defendant Unity’s parent, Anabaptist, to create defendant Unity as a sham

HCSM in 2016. When Aliera’s relationship with Anabaptist soured, Aliera created Defendant

Trinity as a sham HCSM to replace Unity in 2018.

        15.     Although Aliera and Unity repeatedly represented that Unity had been recognized

as an HCSM, Unity did not meet the requirements of an HCSM under 26 U.S.C.

§ 5000A(d)(2)(B)(ii) because, for example, it was not in existence at all times since December

31, 1999, and it had no members before its creation in 2016. Unity and Aliera falsely claimed that

Unity had been “recognized” as an HCSM based on recognition of Anabaptist as an HCSM, even

though Anabaptist’s recognition by the federal government pursuant to the ACA was based on

service of a different religious community. In addition, Anabaptist is not Unity’s “predecessor”

because it is Unity’s parent and continued to exist as a distinct entity after the creation of Unity

as its subsidiary.

        16.     Similarly, although Aliera and Trinity represented that Trinity had been

“recognized” as an HCSM, Trinity did not meet the requirements of 26 U.S.C.
§ 5000A(d)(2)(B)(ii) because it was not in existence continuously since 1999, and because it did

not require its members to adhere to the ethical and religious beliefs set out in its by-laws. It was

never, and could not have been, “recognized” as an HCSM because the federal agency that had at

one time provided letters of recognition stopped doing so in 2016, before Trinity was created.

        17.     Aliera was authorized by Unity and then by Trinity to sell illegal health insurance

plans to Kentucky residents, while representing those plans as originating from “recognized”

HCSMs. Aliera sold, at the instance of Unity and Trinity, illegal health insurance plans to

hundreds, if not thousands, of Kentucky residents. These plans did not comply with the minimum

basic requirements for authorized health care plans under federal law, and have resulted in


                                             -4-
 Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 5 of 41 - Page ID#: 5




Kentucky residents (1) paying for an illegal contract, and (2) being denied coverage for medical

care required by law to be provided. Meanwhile, Defendants and their principals realized

exorbitant profits. On information and belief, Aliera retained approximately 84% of all payments

made by Kentucky residents who purchased the illegal health insurance plans from Aliera.

       18.     Defendants represented that the insurance plans sold by Aliera were HCSM plans

and would provide members with meaningful medical coverage. These statements made by

Defendants were fraudulent, misleading, unfair, and/or deceptive in violation of the unfair

competition provision of Kentucky’s Insurance Code, False Advertising Law, and Unfair Claims

Settlement Practices Act. At no relevant time did the Defendants’ plans meet the requirements for

HCSMs under federal law (despite their representations to the contrary), meet the requirements

of health insurance plans under federal law, or provide the medical coverage that was represented.

       19.     Defendants have breached their fiduciary duties to class members and have been

unjustly enriched by collecting unreasonable fees and commissions, while arbitrarily and

unreasonably refusing to pay class members’ medical claims. Defendants have profited from

payments that class members made believing, based on Defendants’ misrepresentations, that the

insurance sold by Aliera would cover class members’ medical expenses.

       20.     Plaintiffs, on behalf of themselves and the class they seek to represent, seek
declaratory and injunctive relief to prevent Defendants from continuing to arbitrarily, and in bad

faith, deny or delay payment of claims that should be covered under legitimate health insurance

plans. On behalf of themselves and the proposed class, Plaintiffs also seek either rescission of

their insurance plans and return of premiums paid, or reformation of those plans to provide

coverage for uncovered health care expenses that should have been paid (had the plans sold been

authorized and legal rather than sham health insurance plans). Finally, Plaintiffs, on behalf of

themselves and the class they seek to represent, seek disgorgement, imposition of a constructive

trust, and/or restitution of Defendants’ unlawful profits.




                                             -5-
 Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 6 of 41 - Page ID#: 6




                                 IV. CLASS ALLEGATIONS

       21.     Definition of Class: Pursuant to Fed. R. Civ. P. 23, Plaintiffs brings this action on

behalf of themselves and all persons similarly situated. The proposed Class is defined as follows:

               All persons who, while a Kentucky resident, purchased or were
               covered by a plan from Aliera and either Unity HealthShare LLC or
               Trinity HealthShare, Inc. that purported to be a “health care sharing
               ministry.”
       22.     Size of the Class: The Plaintiffs’ proposed class is so numerous that joinder of all

members is impracticable. On information and belief, hundreds or thousands of individuals in

Kentucky are or have been covered by one or more of Defendants’ plans.

       23.     Common Questions of Fact and Law: There are questions of law and fact that are

common to all class members including: (1) whether the health care products that the Defendants

created, marketed, sold, and administered to class members met the legal requirements of an

HCSM under 26 U.S.C. § 5000A; (2) whether plans sold qualified as “insurance” under Kentucky

law, including KRS 304.1-030; (3) whether Kentucky law and regulations forbid the creation,

marketing, sale, and administration of health care products in the “business of insurance” without

authorization or other legal exception; (4) whether Defendants failed to obtain proper

authorization for the creation, marketing, sale, and administration of an insurance product in

Kentucky; (5) whether class members are entitled to (a) rescission of the plan(s) and refunds of

all premiums paid and/or (b) reformation of the plans to comply with the minimum insurance

coverage requirements of Kentucky and federal law, and re-processing of all claims for expenses

and costs incurred that would have been covered had the plan(s) properly complied with those

laws; (6) whether Defendants’ actions were unfair, deceptive, untrue or misleading, and likely to

deceive consumers, in violation of the unfair competition provision of Kentucky’s Insurance

Code, False Advertising Law, and Unfair Claims Settlement Practices Act; (7) whether

Defendants owed a fiduciary duty to their members, and whether they breached that fiduciary

duty; (8) whether Defendants have been unjustly enriched by collecting members’ payments



                                            -6-
 Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 7 of 41 - Page ID#: 7




while failing to pay claims, and by paying themselves unreasonable fees and commissions;

(9) whether a constructive trust should be imposed; and (10) whether class members are entitled

to other relief resulting from Defendants’ unfair and/or deceptive acts.

       24.     Class Representative: The claims of the named Plaintiffs are typical of the claims

of the proposed class as a whole resulting from Defendants’ sale of unauthorized and illegal

insurance plans. The named Plaintiffs will fairly represent and adequately protect the interests of

class members because they have been subjected to the same practices as other class members

and suffered similar injuries. The named Plaintiffs do not have interests antagonistic to those of

other class members as to the issues in this lawsuit.

       25.     Separate Suits Would Create Risk of Varying Conduct Requirements. The

prosecution of separate actions by class members against Defendants would create a risk of

inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct. Certification is therefore proper under Fed. R. Civ.

P. 23(b)(1).

       26.     Defendants Have Acted on Grounds Generally Applicable to the Class.

Defendants have uniformly created, marketed, approved, sold, and/or administered unauthorized

health insurance plans in Kentucky. They have misrepresented the plans as HCSM plans under
federal law. Defendants have acted on grounds generally applicable to the proposed class,

rendering declaratory and injunctive relief appropriate respecting the whole class. Certification is

therefore proper under Fed. R. Civ. P. 23(b)(2).

       27.     Questions of Law and Fact Common to the Class Predominate Over Individual

Issues. The claims of the individual class members are most efficiently adjudicated on a class-

wide basis. Any interest that individual members of the class may have in individually controlling

the prosecution of separate actions is outweighed by the efficiency of the class action mechanism.

Upon information and belief, no class action suit is presently filed or pending against Defendants

in Kentucky for the relief requested in this action. Issues as to Defendants’ conduct in applying


                                             -7-
 Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 8 of 41 - Page ID#: 8




standard marketing, sales, and administration practices towards all members of the class

predominate over questions, if any, unique to members of the class. Certification is therefore

additionally proper under Fed. R. Civ. P. 23(b)(3).

       28.     Venue. This action can be most efficiently prosecuted as a class action in this

jurisdiction, where Defendants do business and where Plaintiffs reside.

       29.     Class Counsel. Named Plaintiffs have retained experienced and competent class

counsel.

                                V. FACTUAL BACKGROUND

       A.      Aliera Seeks Out an HCSM to Avoid Insurance Requirements, and Sells
               Sham HCSM Products through Unity
       30.     Defendant Aliera was incorporated in the State of Delaware by Timothy Moses,

his wife Shelley Steele, and their son Chase Moses, in December 2015. Before forming Aliera,

Timothy Moses was the president and CEO of International BioChemical Industries, Inc., a

company that declared bankruptcy in 2004 after he was charged with felony securities fraud and

perjury. As a result of the case, titled United States v. Moses, 1:04-cr-00508-CAP-JMF (N.D.

Ga.), Moses was sentenced to over 6 years in prison and ordered to pay $1.65 million in restitution.

Moses’s supervised release from his conviction was terminated in April 2015.

       31.     Aliera is a for-profit entity. Its stated scope of business is “to engage in the business

of providing all models of Health Care to the general public” and “to cultivate, generate or

otherwise engage in the development of ideas or other businesses, to buy, own or acquire other

businesses, to market and in any way improve the commercial application to the betterment and

pecuniary gain of the corporation and its stockholders . . . .” The formation documents of Aliera

Healthcare, Inc. do not include any discussion of religious or ethical purposes or missions.

       32.     Aliera began selling its health care products in late 2015, less than a year after the

termination of Timothy Moses’s supervised release. At the time it was formed, Aliera only sold

“direct primary care medical home” (“DPCMH”) plans. DCPMH plans generally cover limited



                                              -8-
 Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 9 of 41 - Page ID#: 9




services such as some doctors’ visits and basic lab services. These plans provide no hospitalization

or emergency room coverage and are not ACA-complaint.

       33.     Aliera realized that it could greatly increase the sales of its health care products if

it could take advantage of the federal statute that exempted taxpayers who purchased HCSMs

from the ACA’s individual mandate.

       34.     Non-party Anabaptist was a small Mennonite entity located in Virginia with about

200 members. Anabaptist had been recognized by the federal Department of Health & Human

Services’ Centers for Medicare & Medicaid Services (“CMS”) as an HCSM.

       35.     In 2016, Timothy Moses convinced Anabaptist to permit Aliera to market its own

DCPMH plan “side by side” with a purported HCSM offered by a new subsidiary to be

incorporated by Anabaptist, using Anabaptist’s HCSM designation. Anabaptist subsequently

incorporated Unity for that purpose. Under the proposal, Aliera would market both its own plan

and Unity’s purported HCSM together as a health care product it claimed would be exempt from

the ACA’s mandates.

       36.     Aliera entered into a contract with Unity on or about February 1, 2017. Under that

contract, Aliera would offer its own health products to the public that did not meet coverage

requirements under the ACA and did not independently qualify for the HCSM exemption under
26 U.S.C. § 5000A. In return, Aliera’s customers would join Unity, which claimed to be an

HCSM, providing revenue to Unity and its parent Anabaptist. Two of Anabaptist’s principals

would also receive, as a “profit-sharing arrangement” with Aliera, a payment from each member’s

monthly contribution, and these individuals were paid approximately $1.4 million by the end of

2018 under this arrangement.

       37.     Although Aliera marketed the plans to consumers throughout the country as

HCSM plans through Unity, in reality Unity was merely a shell company claiming an HCSM

designation. Unity delegated all authority and responsibility to Aliera to create, design, market,

and administer products sold under the Unity name. Thus, Aliera, a for-profit entity that was never


                                             -9-
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 10 of 41 - Page ID#: 10




an HCSM, could push its own DCPMH plans, while also simultaneously designing, marketing,

selling, administering, controlling, and profiting from the Unity HCSM plans. For example:

               (a)     All member payments were paid directly to Aliera.

               (b)     The purported “sharing” component of the HCSM was delegated to Aliera.

               (c)     Aliera handled all member claims for health care coverage.

               (d)     Aliera served as the program administrator for the Unity HCSM plans.

               (e)     Members interfaced only with Aliera, not Unity.

               (f)     Aliera personnel made the final decision whether a claim would be paid.

               (g)     Aliera controlled the Unity member list.

               (h)     Aliera developed all plans and programs for the HCSM component of the

                       Aliera products

               (i)     Aliera controlled the Unity website.

               (j)     All those who purchased the Unity products became members of both

                       Aliera and Unity.

       38.     In selling the Unity-branded products, Aliera did not require members to attest to

any common religious belief. It required only an agreement to adhere to generic spiritual and

ethical beliefs that “personal rights and liberties originate from God,” “every individual has a
fundamental right to worship God in his or her own way,” there is a moral obligation “to assist

our fellow man when they are in need,” there is a duty to “maintain a healthy lifestyle,” and there

is a “fundamental right of conscience to direct [one’s] own healthcare.” See Appendix A, at 9-

10.1




1 Appendices to this complaint are attached in PDF format. For the sake of convenience, page
numbers correspond to the pages of the PDF document on which the cited text appears even where
the document may have its own separate pagination. For example, for this citation to Appendix
A, the relevant text appears on pages 9-10 of the PDF attached as Appendix A, and those numbers
are provided in the citation even though the quoted text is from pages 13-14 of the booklet that
was scanned to create Appendix A.

                                            - 10 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 11 of 41 - Page ID#: 11




       39.     On October 24, 2018, Aliera registered to do business in the Commonwealth of

Kentucky. On September 19, 2017, Aliera was granted licenses to sell Life Insurance and Health

Insurance by the Kentucky Insurance Commissioner. On information and belief, Aliera began

selling its health plans to Kentucky residents prior to both dates, claiming the plans were exempt

from the ACA because of the Unity affiliation.

       40.     Despite the claims made by Aliera in marketing its own products side-by-side with

Unity’s purported HCSM offerings, Unity could not qualify as an HCSM because it was created

after December 31, 1999, and had no members when it was created. In order to qualify as an

HCSM under federal law, the entity or a predecessor of the entity must, among other requirements,

have “been in existence at all times since December 31, 1999, and medical expenses of its

members [must] have been shared continuously and without interruption since at least December

31, 1999.” 26 U.S.C. § 5000A(d)(2)(B)(IV). Unity has not had members who have shared medical

expenses “continuously and without interruptions since at least December 31, 1999,” and it had

no predecessor entity.

       41.     In addition, in order to qualify as an HCSM under federal law, the members of the

entity must “share a common set of ethical or religious beliefs and share medical expenses among

members in accordance with those beliefs . . . .” 26 U.S.C. § 5000A(d)(2)(B)(III).
       42.     Similarly, to qualify for an exception from Kentucky insurance regulations, “a

nonprofit religious organization” must satisfy the following criteria:

               (1)   It must limit its participants to “members of the same denomination or

                     religion”;

               (2)   It must “match[] its participants who have financial, physical, or medical

                     needs with participants who choose to assist with those needs”;

               (3)   It must “suggest[] amounts to give that are voluntary among the participants,

                     with no assumption of risk or promise to pay either among the participants

                     or between the participants and the organization”; and


                                            - 11 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 12 of 41 - Page ID#: 12




               (4)   It must provide participants with a specific Notice about these requirements

                     that participants must acknowledge by signing beneath it on any applications.

KRS 304.1-120(7).

       43.     Despite its status as a subsidiary of Anabaptist, Unity has never restricted its

membership to those individuals who affirm a specific set of common religious beliefs or who are

members of “the same denomination or religion.” Instead, the statement of beliefs provided to

members is general enough that members of many religions and denominations could agree to

them. Appendix A, at 9-10. Indeed, Mr. Albina’s insurance agent directed Mr. Albina to Aliera

in 2018 after Mr. Albina was unable to agree to the much more specific statement of beliefs and

ministerial certifications required by another HCSM.

       44.     In addition, during the period it partnered with Aliera, Unity never had a process

for “[m]atch[ing] its participants who have financial, physical, or medical needs with participants

who choose to assist with those needs,” nor did it treat the monthly contributions required of

participants as “[s]uggest[ed] amounts to give that are voluntary among the participants” as

required by KRS 304.1-120(7). It also did not provide participants with the specific Notice set out

in KRS 304.1-120(7).

       45.     As a result, the healthcare plans marketed under Unity’s name that Aliera designed,
marketed, administered and controlled, and sold to Kentucky residents were sham HCSM plans

not exempt from the ACA.

       B.      After Aliera’s Relationship with Unity Soured, Aliera Created Trinity, a
               Sham HCSM, Converted the Unity Products to Trinity Products, and
               Continued to Sell to Kentucky Consumers through Trinity
       46.     In 2018, after thousands of Aliera/Unity plans had been sold nationwide,

Anabaptist/Unity discovered that, among other nefarious conduct, Timothy Moses had written

himself approximately $150,000 worth of checks from Unity funds without board approval, and

had not properly maintained assets for payment of benefits to members. Unity terminated the

relationship with Aliera in summer 2018.


                                            - 12 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 13 of 41 - Page ID#: 13




       47.     After its relationship with Unity terminated, Aliera would have no affiliation with

any HCSM. Therefore, Aliera and its principals created Defendant Trinity on June 27, 2018 as a

purported nonprofit entity. William “Rip” Theede, III became the CEO of Trinity. Mr. Theede is

a former Aliera employee. He is also a close family friend of the Moses family and even officiated

at Chase Moses’s wedding.

       48.     As with Unity, Trinity could not qualify as an HCSM because it was created after

December 31, 1999, and had no members when it was created. In order to qualify as an HCSM

under federal law, the entity or a predecessor of the entity must, among other requirements, have

“been in existence at all times since December 31, 1999, and medical expenses of its members

[must] have been shared continuously and without interruption since at least December 31, 1999.”

26 U.S.C. § 5000A(d)(2)(B)(IV). Trinity has not had members who have shared medical expenses

“continuously and without interruptions since at least December 31, 1999,” and it had no

predecessor entity.

       49.     In addition, Trinity also could not qualify as an HCSM under federal law,

26 U.S.C. § 5000A(d)(2)(B)(III), or satisfy the religious exception to Kentucky’s Insurance Code.

KRS 304.1-120(7).

       50.     Although Trinity’s bylaws set forth a specific set of religious beliefs, it has never
restricted its membership to those individuals who affirm the specific common religious beliefs

or who are members of “the same denomination or religion.” Instead, it has continued to use the

identical set of generic spiritual and ethical “beliefs” that Aliera had devised for the Unity plans.

Appendix B, at 12. Indeed, Aliera represents that Trinity “welcomes members of all faiths.”

Appendix D, at 12.

         51. In addition, Trinity never had a process for “[m]atch[ing] its participants who have

 financial, physical, or medical needs with participants who choose to assist with those needs,”

 nor did it treat the monthly contributions required of participants as “[s]uggest[ed] amounts to




                                            - 13 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 14 of 41 - Page ID#: 14




 give that are voluntary among the participants” as required by KRS 304.1-120(7). It also did not

 provide participants with the specific notice set out in KRS 304.1-120(7).

       52.     Defendants represent that Trinity is “recognized” as a qualified HCSM. It was, in

fact, impossible for Trinity to be “recognized” as such because the rule that provided such

recognition was eliminated years before Trinity was even created. In 2013, the United States

Department of Health and Human Services (“HHS”) promulgated a rule under which it certified

HCSMs by issuing a certificate of exemption to the entity. However, the rule was eliminated in

2016. See 81 Fed. Reg. 12281 (final rule eliminates the issuance of exemptions for HCSMs).

Trinity has never appeared on any list of recognized HCSMs developed by HHS.

       53.     Likewise, the Internal Revenue Service (“IRS”) does not and has never undertaken

to determine whether any entity is qualified as an HCSM. Its role is limited to accepting tax returns

from individuals who may claim that they are entitled to an HCSM exemption on their individual

tax returns. Individual members, in turn, rely on the plan provider to notify them whether their

plan qualifies as a legitimate HCSM. The IRS has never recognized Defendants as a qualified

HCSM under 26 U.S.C. § 5000A(d)(2)(B). Defendants’ representations to the contrary are false

and misleading.

       54.     On or about August 13, 2018, Aliera signed an agreement with Trinity to provide
the marketing, sale, and administration of purported HCSM plans. The contract allowed Aliera to

use Trinity’s non-profit status to sell health care plans purporting to be HCSM plans, while

keeping complete control over the money, the administration of the plans and benefits paid, and

the membership roster. The agreement provides that all member “contribution” payments are

made directly to Aliera, which then allocates 30-40% (depending on the plan) of every payment

as commissions, and that Aliera will be paid substantial additional administrative fees. The

agreement provides that, for the AlieraCare plan purchased by Plaintiffs, only about 15.5% of the

members’ contributions are actually placed into a Trinity “ShareBox” account for payment of

claims. Appendix C, at 14-17.


                                            - 14 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 15 of 41 - Page ID#: 15




       55.     Many of the plans that Aliera had sold through the Unity brand, including those

sold to the Plaintiffs, were transferred to the Trinity brand, and pending medical claims were

transferred to Trinity. Aliera advised members that their historical claims, time spent on the plan,

and payments toward their deductible would carry over to the Trinity plan. Throughout the period

in which Aliera sold either Unity or Trinity plans purporting to be HCSMs to Kentucky residents,

Aliera maintained total control of the sales of the plans, the member lists, the claims, and the

claims administration, and Aliera commingled the funds of those members in an account or

accounts it controlled.

       C.      Aliera Creates, Markets, Sells, and Administers Health Insurance
       56.     Plaintiffs and members of the proposed class have been, are, or will be enrolled in

health care insurance plans, as defined by KRS 304.1-030, which were created, marketed, sold,

and administered by Aliera through either Unity and/or Trinity.

       57.     The terminology Defendants use in connection with these plans is directly

analogous to terminology health insurers routinely use, and the plans are designed to look and

feel like a health insurance policy. For example:

               (a)        The health care plans marketed, sold, and administered by Aliera charge

       “members” a “monthly contribution” to participate. Defendants explicitly described those

       “contributions” as “premiums.” See, e.g., Appendix D, at 4-5. The amount of the premium

       or “contribution” charged is based on the plan selected by the insured. Id. at 2.

               (b)        The plans require a member to pay a deductible, which Defendants call a

       “Member Shared Responsibility Amount,” or “MSRA.” Id. at 5. The higher a member’s

       MSRA, the lower the member’s “contribution.”

               (c)        Once the MSRA has been paid, medical bills are paid in accordance with a

       benefits booklet or “Member Guide” for the selected program. These benefit booklets

       contain the “membership instructions” which detail the “eligible medical expenses,”




                                             - 15 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 16 of 41 - Page ID#: 16




       “limits of sharing,” and exclusions. See Appendix A; Appendix B. Individual plan

       members have no input into or control over the disposition of any sharing payments.

               (d)      The plans require pre-authorization for certain non-emergency surgeries,

       procedures, or tests, as well as for certain types of cancer treatments. See, e.g.,

       Appendix A, at 12; Appendix B, at 18.

               (e)      Defendants offer different health plans, with different levels of coverage,

       including “Interim,” “Catastrophic,” “Basic” or “Standard,” and “Comprehensive.” See

       Appendix D, at 4-5. The amount members are expected to pay depends on the plan chosen.

               (f)      The standard and comprehensive plans are offered at different benefit

       levels. “Standard” is offered at “Value,” “Plus” and “Premium” levels. “Comprehensive”

       is offered at “Bronze,” “Silver,” and “Gold” levels. The plans at the higher levels charge

       more and therefore claim to provide more robust benefits for covered medical conditions.

       Id. at 21-26. The plans charge more for smokers and charge more as the members’ ages

       increase. Appendix E, at 3-4.

               (g)      The plans may require members to pay a “co-expense,” analogous to a

       “copay.” Appendix D, at 5.

               (h)      As with traditional health insurance, the plans provide for “maximum out-
       of-pocket” expenses. Id.

       58.     The plans provide coverage for medical expenses. Among other things, the plans

claim to provide coverage for preventive care, primary care, urgent care, labs and diagnostics, x-

rays, prescription benefits, specialty care, surgery, and emergency room services. Appendix A, at

15-18; Appendix B, at 19-20.

       59.     The plans purport to have established preferred provider networks (“PPOs”).

       60.     The plans contain exclusions and lifetime limits, including a lower lifetime limit

for cancer treatment.




                                            - 16 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 17 of 41 - Page ID#: 17




       61.     The plans provide for payments directly to health care providers on behalf of

members who are current on their monthly premiums in the event they experience a covered loss,

have met their deductible or MSRA, and otherwise meet the coverage requirements set forth in

the Member Guides. These payments are expressly contingent upon the occurrence of a covered

medical need by the participating member.

         62. Like insureds in traditional health plans, members receive an “Explanation of

 Benefits (EOB)” when a claim is submitted. The EOBs are substantially similar in look and

 form to EOBs received from traditional health plans. See Appendix F; Appendix G; Appendix

 H; Appendix I.

       63.     Although Defendants claim that they administer “voluntary sharing of healthcare

needs for qualifying members,” Appendix A, at 8, Appendix B, at 10, there is nothing voluntary

about the insurance plans Defendants market, sell, and administer. Payment from the program

upon the occurrence of a covered loss is determined exclusively by Defendants, purportedly

according to the terms in the Member Guide. Members do not decide who gets paid benefits. For

example, according to the Trinity Member Guide, members must accept Trinity’s adjudication of

benefits: “The contributors instruct [Trinity] to share clearing house funds in accordance with the

membership instructions . . . . By participation in the membership, the member accepts these
conditions.” Appendix A at 10. The members, however, have no input into the “membership

instructions.” The Trinity Member Guide provides that Trinity (and not the members) is the “final

authority for the interpretation” of the membership instructions, and Trinity directs payment to

providers on behalf of members who have submitted medical claims that are covered under the

benefits booklet. Id. The Unity Member Guide contains largely identical language as the Trinity

Member Guide. See Appendix B, at 10.

       64.     Members’ “contributions” (i.e., premiums) are not refundable. Although the

member “contributions” are called “voluntary,” if members fail to make the premium payment,

they are not entitled to coverage for medical expenses. Appendix A, at 9; Appendix B, at 10-11.


                                            - 17 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 18 of 41 - Page ID#: 18




       65.     Defendants expressly represent that the health programs “provide members with

options that look and feel like more traditional health care plans but at a fraction of the price.”

Appendix D, at 26. Defendants explain that the reason the plans are cheaper is that they are “based

on cost sharing . . . . The trade-off is the member shared responsibility (MSRA) [i.e., the

deductible] is high.” Id.

       66.     The plans Defendants will sell or have sold are contracts whereby they undertook

“to pay or indemnify another as to loss from certain specified contingencies or perils,” or “to pay

or grant a specified amount or determinable benefit or annuity in connection with ascertainable

risk contingencies,” and thus are insurance under KRS 304.1-030. Consequently, Defendants are

required to comply with Kentucky and federal law governing health insurers and producers.

       D.      The Health Insurance Plans Defendants Create, Market, Sell, and
               Administer Are Illegal
       67.     None of the Defendants has a certificate of authority as required pursuant to KRS

304.11-030 to issue insurance within the Commonwealth of Kentucky, and none of the

Defendants are authorized insurers under Kentucky law. Each of Defendants have issued illegal

and unauthorized insurance products to Plaintiffs and other members of the class.

       68.     Defendants’ plans are not ACA-compliant because they do not meet the minimum

coverage requirements or Essential Health Benefits required under the ACA. For example:

               (a)     The plans impose a 24-month waiting period on coverage for, or

       significantly limit benefits for, preexisting conditions, which is illegal under the ACA. See

       42 U.S.C. § 300gg-3.

               (b)     The plans do not comply with the Mental Health Parity Act,

               (c)     The plans impose lifetime caps.

       69.     The Member Guide, which has never been reviewed or approved by the Kentucky

Department of Insurance, HHS, or any other regulatory agency, contains inconsistent and

contradictory coverage terms and conditions. For example:



                                            - 18 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 19 of 41 - Page ID#: 19




               (a)    The Member Guide provides the amounts and types of benefits that are

       covered, but then suggests Defendants are not required to pay any benefits whatsoever,

       and provides members with no basis to enforce Defendants’ promises, even after the

       members have paid all required “contributions.”

               (b)    The Member Guide states the plan is an “opportunity for members to care

       for one another in a time of need, [and] to present their medical needs to other members,”

       but in fact Defendants—like an insurance carrier—make all coverage decisions without

       ever presenting one member’s needs to other members.

               (c)    Defendants assert that over 1,000,000 providers are in their Preferred

       Provider Network, and provide lists of in-network preferred providers whose claims they

       will pay, but then assert providers are not on the list provided.

       70.     Defendants have never maintained the 80% medical loss ratio of medical expenses

paid to premiums received required by the ACA. 42 U.S.C. § 300gg-18.

       71.     Defendants’ plans at various times have purported to require multiple levels of

appeal in violation of 42 U.S.C. § 300gg-19(a)(2)(b) and 45 C.F.R. §147.136(b)(3)(G), and at

some times have required submission of disputes to binding arbitration, which is not permitted in

insurance policies pursuant to KRS 417.050.

       E.      Multiple Other States Have Found that Aliera and Trinity Are Illegally
               Marketing, Selling, and Administering Insurance Products That Do Not
               Qualify as HCSMs
       72.     Multiple other states have taken action against Aliera and Trinity.2 Those states

include:




2 In order to reduce the burden associated with submitting a number of additional appendices
with this complaint, the Plaintiffs have posted the documents discussed below online and they
can be accessed by visiting the following link: http://www.symslaw.com/aliera-and-trinity-
litigation/stateregulation.

                                            - 19 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 20 of 41 - Page ID#: 20




             (a)     Texas. The Texas Attorney General filed suit against Aliera, claiming it

      engaged in the business of insurance without a license, and the court entered a Temporary

      Restraining Order on July 12, 2019, prohibiting it from accepting new customers in Texas.

      Aliera later agreed to accept no new customers in Texas during the pendency of the

      lawsuit.

             (b)     Washington. The Insurance Commissioner entered cease and desist orders

      against Aliera and Trinity on May 3, 2019, finding Aliera acted as an unlicensed health

      care service contractor and Trinity was not an HCSM. Trinity entered into a consent order

      on December 30, 2019, agreeing not to enroll any new Washington residents, and to pay

      a $150,000 fine. On March 31, 2020, the Insurance Commissioner found that Unity, now

      known as OneShare, was not a legitimate HCSM and was acting as an unauthorized insurer

      in the state of Washington. It issued a cease and desist order prohibiting it from continuing

      to solicit or sell insurance in Washington. On May 5, 2020, a Washington Administrative

      Law Judge denied a motion to stay the order, citing sufficient prima facie evidence that

      OneShare was unlawfully transacting in insurance and did not qualify as an HCSM. On

      November 13, 2020, an administrative law judge conclusively held that Aliera had sold

      unauthorized insurance, and on November 24, 2020, the Insurance Commissioner imposed
      a $1,000,000 fine on Aliera.

             (c)     Colorado. The Colorado Division of Insurance found Defendants

      unlawfully sold insurance products and issued cease and desist orders on August 12, 2019.

      Final Agency Orders dated January 17, 2020, prohibit Aliera from selling the plans in

      Colorado, and prohibit Trinity from doing business in Colorado.

             (d)     New Hampshire. The Insurance Commissioner entered a Cease and Desist

      Order on October 30, 2019, against Aliera and Trinity, prohibiting the sale or renewal of

      illegal health insurance in New Hampshire.




                                          - 20 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 21 of 41 - Page ID#: 21




              (e)     Connecticut. The Insurance Commissioner issued a Cease and Desist

       Order on December 2, 2019, against Aliera and Trinity, finding they were acting as

       insurers in Connecticut without a certificate of authority

              (f)     Maryland. On February 27, 2020, the Insurance Commissioner entered an

       Order revoking Aliera’s insurance producer license because it violated a 2018 consent

       order not to solicit membership in unauthorized insurance plans.

              (g)     California. On March 8, 2020, the Insurance Commissioner of the State of

       California issued a Cease and Desist Order against Aliera and Trinity, based on the

       Commissioner’s findings that they were acting as insurers in that state without a certificate

       of authority, and did not meet the definition of an HCSM.

              (h)     Iowa. On July 7, 2020, the Iowa Insurance Division filed charges against

       Aliera, Trinity, and others, alleging they were selling insurance contracts in violation Iowa

       law, and misleading consumers.

              (i)     New York. On October 20, 2020, the New York State Department of

       Financial Services filed charges against Aliera and Trinity stating the products they sold

       were insurance and accusing them of engaging in fraudulent and deceptive conduct.

              (j)     New Mexico. On November 17, 2020, a hearing officer for the New
       Mexico Office of Superintendent of Insurance found the Trinity plans were illegal

       insurance and recommended a fine of $2,680,000 against Trinity, or in the alternative, that

       Trinity refund all contributions received from members in that state.

       F.     Plaintiffs Were Sold Sham Products by Defendants That Did Not Provide
              the Benefits Promised
                                    Plaintiff Hanna Albina

       73.    Plaintiff Hanna Albina enrolled his family in an AlieraCare PLUS – Family plan

on or about July 19, 2018, while Aliera was selling Unity plans in Kentucky.

       74.    Before Mr. Albina enrolled his family in the plan, his insurance agent informed

him that the plan was similar to a BlueCross-BlueShield insurance plan, but cheaper.

                                            - 21 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 22 of 41 - Page ID#: 22




       75.     Before recommending the Aliera plan to Mr. Albina, his agent first suggested he

consider a plan from an HCSM company called Medi-Share because it would be cheaper than the

insurance plans available on the ACA exchange and provide a nationwide provider network and

while also providing a legal exemption to the ACA’s individual mandate. Once Mr. Albina began

the application process with Medi-Share, he determined he did not want to complete the

application because it required extensive information about his family’s religious practices and

certification by his minister. He then asked his insurance agent if there were any other options,

and his agent informed him there was a similar product sold by Aliera that did not require a

detailed religious certification or as specific a statement of beliefs as other HCSMs.

       76.     Mr. Albina reviewed the Aliera application and decided to purchase the coverage

once he saw that it did not require an extensive religious certification or a statement of

commitment to a particular faith or set of specific religious beliefs.

       77.     Prior to purchasing coverage, Mr. Albina also reviewed Aliera’s website to

ascertain whether the existing providers he and his family members utilized participated in

Aliera’s provider network, and Mr. Albina relied on Aliera’s representation that those providers

were “in-network” before purchasing Aliera coverage. The purported benefits of obtaining care

from an in-network provider included acceptance of Aliera coverage by the provider, provider
submission of charges to Aliera, and a pre-negotiated discounted rate for out-of-pocket medical

costs for Aliera customers. Mr. Albina was not provided with a copy of the Aliera Member Guide

prior to his enrollment.

       78.     The membership effective date for Mr. Albina and his family was August 1, 2018,

and he received what he and his family believed was an insurance card showing his family had

hospital, in-patient, out-patient, emergency room, specialty visit, preventive, and X-ray and

imaging coverage, with certain co-pays and a $5,000 MSRA. Appendix J.

       79.     He received a Member Guide from Aliera/Unity after he became a member.

Appendix K. He did not receive the Member Guide before enrolling.


                                             - 22 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 23 of 41 - Page ID#: 23




       80.     Prior to his enrollment, Mr. Albina was not provided with any notice indicating

that he would be obligated to arbitrate disputes.

       81.     On or about April 26, 2019, an email from Aliera, for itself and as agent for Trinity,

informed Mr. Albina that it was “no longer selling your current health care plan with a Unity

HealthShare, LLC component,” but “[w]e do have a new Aliera plan available through our

alliance with Trinity HealthShare that offers the same plan services and benefits.” Appendix L.

This email offered a free month of coverage for switching to Trinity and specified that his monthly

premium would remain $757.27, consisting of a rate of $757.27 per month for “AlieraCare PLUS

- Family” and $0.00 per month for “Trinity HealthShare PLUS - Family.” Id. In addition, Aliera,

for itself and as agent for Trinity, led the Albinas to believe that existing claims would transfer to

and be assumed by Trinity by representing that “[a]ll services [would] remain the same” and “all

Medical history and historical claims” would “continue to track” after the Albinas’ plan was

transferred to Aliera/Trinity. Id.

       82.     In May 2019, Mr. Albina received a number of communications urging him to

switch to Trinity and Mr. Albina called Aliera directly to inquire about his options. At this point,

the Aliera agent gave him the impression that he had no choice but to switch to Trinity and walked

him through the process. At no point was there any mention of arbitration, nor did Mr. Albina
receive a written notice that switching to Trinity would result in him being required to arbitrate

disputes.

       83.     The Albinas received a new Member Guide that purported to be from Aliera and

Trinity. Appendix M.

       84.     Mr. Albina paid $757.27 per month for his family’s AlieraCare PLUS – Family

plan while Aliera partnered with Unity, and $757.27 per month for their AlieraCare PLUS –

Family plan while it partnered with Trinity.

       85.     By the time Aliera asked Mr. Albina to switch his family’s coverage from Unity

to Trinity in the spring of 2019, the Albina family was already experiencing serious problems


                                             - 23 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 24 of 41 - Page ID#: 24




with their Aliera coverage. The problems were so bad that Mr. Albina asked his insurance agent

if he could switch to a BlueCross-BlueShield plan for his family instead of switching to Trinity,

but he was told he could not because Aliera is not ACA-compliant and, as a result, a change to

his Aliera plan does not create a “Qualifying Life Event” that would permit him to purchase a

new health insurance plan on the ACA exchange outside of the open enrollment window, which

would not reopen until the end of the year.

       86.     On or about April 30, 2019, Mr. Albina raised the serious issues he was having

with a “Help Desk Associate” at Aliera. In particular, he stated that his wife had checked Aliera’s

website in order to choose doctors who were in-network but then their offices would say they did

not participate in Aliera’s network when she sought care from them. As a result, he stated that he

was left paying all the bills out-of-pocket. In addition, providers would not submit bills to Aliera

and the payments he made out-of-pocket were not applied by Aliera to reduce his family’s

deductible (or MSRA).

       87.     At this time, Mr. Albina and his insurance agent began a lengthy process of

collecting claim forms from his family’s doctors and submitting them to Aliera directly. Even

after these submissions, almost none of the claims were paid by Aliera or applied to the MSRA.

       88.     Among the claims that Aliera refused to pay were visits for primary and specialty
care, including visits by Mr. Albina’s children to their pediatrician, dermatology visits by Mr.

Albina’s wife, and visits by his children to an allergist.

       89.     Having determined Aliera was a fraud based on its refusal to properly process his

family’s claims despite repeated efforts over a period of months, by the fall of 2019 Mr. Albina

had given up on seeking further redress from Aliera or Trinity.

       90.     Because Mr. Albina and his family had learned they would not receive a negotiated

rate from any of their providers if they tried to use their Aliera plan and, further, had no faith that

Aliera would pay any claims, they began to postpone and forego medical care that they otherwise

would have sought.


                                              - 24 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 25 of 41 - Page ID#: 25




        91.     On October 18, 2019, Mr. Albina received a notice from the receiver for the Unity

HCSM plans appointed in the litigation between Aliera and Unity in Georgia. This notice

informed him that his family’s health care plan with Unity would terminate on November 18,

2019. However, Mr. Albina had begun receiving Explanations of Benefits from Aliera Healthcare

that prominently displayed the Trinity HealthShare logo, beginning no later than February 2019.

During the November 2019 open enrollment window, Mr. Albina enrolled his family in a health

insurance plan from the ACA exchange, and it took effect on January 1, 2020.

        92.     At no point was Mr. Albina asked to “share” his “contributions” (monthly

premium payments) to pay for other members’ needs, nor was he told that any other members had

agreed to “share” their “contribution” with him or his family.

        93.     The AlieraCare PLUS – Family plan sold to the Albinas constitutes insurance

under Kentucky law. However, the plan failed to comply with Kentucky and federal law in its

provision of benefits and falsely stated that it was “not insurance.”

        94.     Mr. Albina and his family have suffered damages by paying for the Unity plan and

Trinity plans, which are both illegal insurance products, and by being denied health care coverage

for their needed medical expenses.

                                     Plaintiff Austin Willard
        95.     Plaintiff Austin Willard enrolled his family in an AlieraCare Premium 5000 plan

on or about February 26, 2018, while Aliera was selling Unity plans. He paid $125 in application

fees to enroll in the plan.

        96.     Mr. Willard had learned about the Medi-Share HCSM while he worked for a

Christian ministry called Campus Outreach. After he left his job and started his own business, he

needed to find new health insurance coverage for his family and discovered Aliera after running

a Google search for Medi-Share.

        97.     After contacting an insurance agent and reviewing information about Aliera, Mr.

Willard believed Aliera would provide coverage for health care in a manner similar to traditional


                                            - 25 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 26 of 41 - Page ID#: 26




health insurance, except that Aliera plans would not cover pre-existing conditions for 24 months.

This issue was material to Mr. Willard because he suffers from a pre-existing neurological

condition that requires periodic treatment by a neurologist, including injections that must be

performed in a physician’s office four times a year. Mr. Willard disclosed this pre-existing

condition to Aliera at the time of his application.

        98.     Because Aliera plans were cheaper than the insurance policies on the ACA

exchange, Mr. Willard decided to sign up for an Aliera plan despite the 24-month waiting period

for pre-existing conditions. He saw the premiums he would pay during the waiting period as an

investment in having a cheaper plan that would cover his pre-existing condition after 24 months.

        99.     The membership effective date for Mr. Willard and his family was March 1, 2018,

and they received what they believed was an insurance card showing they had hospital, in-patient,

out-patient, emergency room, specialty visit, preventive, and X-ray and imaging, with certain co-

pays and a $5,000 MSRA. Appendix N.

        100.    Before enrolling with Aliera and Unity, Mr. Willard reviewed a “sell sheet”

provided by Aliera. Appendix E. Just as ACA health insurance plans have gold, silver, and bronze

tiers of coverage, the sell sheet also listed tiers of coverage. In addition, under each tier of coverage

the sell sheet provided further detailed information on the benefits it offered and their terms. For
example, the “AlieraCare 5000 – Premium” level of coverage stated that it offered 100% coverage

for preventive care, five primary care visits per year with $20 consult fees, 100% coverage for x-

rays and telemedicine, a $5,000 maximum for maternity benefits after a 10-month waiting period,

and coverage for hospitalization and surgery. In addition, the tables on the third page of the sell

sheet break down premiums by the age, with higher premiums for older members. The sell sheet

included no mention of matching Aliera or Unity participants with financial, medical, or physical

needs with participants who choose to assist with those needs, nor did it indicate that contributing

amounts of money to cover the needs of other participants was optional.




                                              - 26 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 27 of 41 - Page ID#: 27




       101.    Mr. Willard only received a Member Guide from Aliera/Unity after filling out the

enrollment form and making the initial payment.

       102.    Their membership enrollment form did not disclose that they would be obligated

to arbitrate disputes, nor did it include the notice required by KRS 304.1-120(7)(d)(2). Appendix

O.

       103.    In April 2019, Mr. Willard was advised by Aliera that his family’s plan through

Aliera/Unity was no longer available, but that he could change his plan to a new Aliera/Trinity

plan with the same benefits and the same monthly contribution amount as the Aliera/Unity plan.

Appendix P. Aliera, for itself and as agent for Trinity, led the Willards to believe that existing

claims would transfer to and be assumed by Trinity by representing that “all Medical history and

historical claims” would “continue to track” after the Willards’ plan was transferred to

Aliera/Trinity. Id. The Willards agreed to switch to Trinity and they did not receive any materials

disclosing that they would be obligated to arbitrate any disputes before agreeing to make the

switch to Trinity and receiving confirmation from Aliera that it had been effective. Appendix Q.

After he switched to Trinity, Mr. Willard received new insurance cards for TrinityCare Everyday

Premium, reflecting an effective date of June 15, 2019. The card falsely stated that he and his

family were members of an HCSM “recognized pursuant to 26 U.S.C. § 5000A(d)(2)(B)” even
though neither Trinity nor Aliera was ever certified or “recognized” by any government agency

as an HCSM. Appendix R (emphasis added).

       104.    The Willards paid $631.20 per month, through May 2019, for their AlieraCare

Premium 5000 plan while Aliera partnered with Unity. Beginning in July 2019, they paid $736.75

per month for their TrinityCare Everyday Premium plan while Aliera partnered with Trinity.

       105.    After Mr. Willard’s 24-month waiting period for coverage of pre-existing

conditions expired in March 2020, Mr. Willard attempted to submit bills for treatment related to

his pre-existing condition, and they were denied by Aliera on the grounds that his specific

treatments are not covered under any circumstances. In order to address any possible concerns


                                            - 27 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 28 of 41 - Page ID#: 28




that his treatments were somehow cosmetic or related to pain management, Mr. Willard’s

neurologist wrote a letter to Aliera explaining the medical necessity of the treatments.

Nonetheless, Aliera still refused to approve coverage for Mr. Willard’s condition despite multiple

calls to Aliera’s customer service, including calls during which he spoke with purported Aliera

supervisors.

       106.    Mr. Willard submitted a formal written appeal on or about May 20, 2020.

       107.    At the time that Mr. Willard submitted his appeal in May 2020, the “Dispute

Resolution & Appeal” section of his TrinityCare Everyday Member Guide set out a two-tier

appeals process. Appendix S, at 31-32. The first level of appeal simply required Mr. Willard to

call Trinity HealthShare and request that the “member services team” resolve the issue. Id. at 32.

The second level of appeal required an appeal in “writing, stating the elements of the disagreement

and the relevant facts,” and the Member Guide stated that an Internal Resolution Committee made

up of three Trinity HealthShare officials would render a written decision within 30 days “unless

additional medical documentation is required to make an accurate decision.” Id.

       108.    Although Mr. Willard completed both tiers of the appeal process, he has never

received a written decision on his appeal, nor has he been asked for additional medical

documentation.
       109.    As a consequence, since securing insurance from Aliera in February 2018, Mr.

Willard has never received any coverage or reimbursements from Aliera for the expensive

quarterly treatments necessary to control his neurological condition.

       110.    Since Mr. Willard secured insurance from Aliera in February 2018, Defendants

have improperly rejected and refused to pay multiple other claims submitted by Mr. Willard and

his family for health care, including thousands of dollars in claims resulting from the birth of their

son earlier this year, Appendix I, despite Defendants promising to cover such medical expenses.

In addition, Mr. Willard had to take advantage of a special COVID-19 relief program to obtain




                                             - 28 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 29 of 41 - Page ID#: 29




temporary Medicaid coverage for his newborn son because he could not rely on Aliera to pay any

of his bills.

        111.    The AlieraCare Premium 5000 and TrinityCare Everyday Premium plans sold to

the Willards constitute insurance under Kentucky law. However, the plans failed to comply with

Kentucky and federal law in its provisions of benefits and falsely stated that they were “not

insurance.”

        112.    At no point was Mr. Willard asked to “share” his “contributions” (monthly

premium payment) to pay for other members’ needs, nor was he told that any other members had

agreed to “share” their “contribution” with him or his family.

        113.    Mr. Willard and his family have suffered damages by paying for the Unity plan

and Trinity plans, which are both illegal insurance products, and by being denied health care

coverage for their needed medical expenses.

                                   VI. CLAIMS FOR RELIEF

        A.      First Claim: Illegal Contract Against All Defendants
        114.    Plaintiffs reallege all prior allegations as though fully stated herein.

        115.    Defendants marketed, issued, delivered, and administered unauthorized and illegal

health insurance plans in violation of Kentucky law to Plaintiffs and all members of the class,

based on the following issues, among others:

                (a)     The plans were insurance, see supra Section V.B-C, but were sold without

        authorization in Kentucky.

                (b)     The plans failed to provide the required Essential Health Benefits and

        imposed waiting periods, excluded coverage for pre-existing conditions, and imposed caps

        in violation of the ACA. See supra Section V.C.

                (c)     The Member Guides contain inconsistent and contradictory coverage terms

        and conditions that allow Defendants to arbitrarily deny coverage.




                                             - 29 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 30 of 41 - Page ID#: 30




               (d)     Defendants failed to maintain the medical loss ratio required under the

       ACA.

               (e)     The plans failed to comply with legal requirements for a reasonable

       grievance and appeals process, and illegally required arbitration, which cannot be required

       in insurance contracts under Kentucky law.

       116.    Plaintiff and all members of the proposed class are entitled to either (a) rescission

of the illegal contract(s) and return of the insurance premiums paid; or (b) reformation of the

illegal contract(s) to comply with the mandatory minimum benefits and coverage required under

Kentucky and federal law.

       B.      Second Claim: Violation of Kentucky’s Unfair Competition Law Against All
               Defendants
       117.    Plaintiffs reallege all prior allegations as though fully stated herein.

       118.    Defendants’ creation, marketing, advertising, sale, and administration of

unauthorized health insurance plan(s) to class members are illegal under Kentucky’s Insurance

Code, KRS 304.12-010, et seq., because those acts constitute unfair methods of competition or

unfair or deceptive acts or practices in the business of insurance.

       119.    Defendants have committed unfair acts or practices that are deceptive or

misleading or have the capacity to be deceptive or misleading. These acts or practices include,

but are not limited to, the following:

               (a)     Defendants have consistently represented that their health care products are

       “not insurance.” This representation appears in the Member Guides, in advertising

       material, in training material, and on its webpages. This representation, however, is false.

       Under Kentucky law, Defendants offered unregulated insurance to members of the public.

       See supra Section V.B-C.

               (b)     While claiming their products are “not insurance,” Defendants have

       deceptively advertised and marketed their products as a viable substitute for insurance.

       Specifically, the advertisements and solicitations deceived or misled, or had the capacity

                                            - 30 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 31 of 41 - Page ID#: 31




      to deceive or mislead, members of the class into believing that they were purchasing a

      legitimate health insurance product. The look and feel of the advertising material suggest

      that the plans are the same as health insurance products, and their agents represented the

      products to be comparable to health insurance. Defendants have claimed their products

      are “not insurance,” however, so that they can avoid state consumer protection and

      solvency regulation. By claiming their products are “not insurance,” they have also

      avoided providing the minimal Essential Health Benefits required under the ACA. See

      supra Section V.C.

             (c)     Defendants have advertised and represented that Unity and Trinity are each

      a “Health Care Sharing Ministry recognized pursuant to 26 U.S.C. § 5000A(d)(2)(B).”

      This is false. See supra Section V.A. These misrepresentations deceived consumers into

      believing that their health care plans were faith-based and would be administered in an

      ethical manner for the benefit of members, rather than for the benefit of for-profit Aliera.

             (d)     While representing that Unity and Trinity each serve as a “neutral clearing

      house” for the payment of claims, Defendants have failed to disclose that only a fraction

      of the funds they receive as member contributions are paid out in claims, that the ACA

      requires that an insurer pay 80% of the premiums collected as benefits, or that for-profit
      Aliera takes most of the member contributions as fees, while arbitrarily deciding whether

      benefits should be paid. Consumers were led to believe that their premiums would

      primarily be used to pay claims of their plan’s members. In fact, most of the contributions

      were used to pay Aliera and its owners.

             (e)     Defendants have misrepresented that members’ monthly contributions

      were put into a cost-sharing account with either Unity or Trinity, which “acts as an

      independent and neutral clearing house, dispersing [sic] monthly contributions as

      described in the membership instructions and guidelines.” Appendix A, at 8; Appendix B,

      at 10. Defendants have misrepresented that either Unity or Trinity, which are ostensibly


                                          - 31 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 32 of 41 - Page ID#: 32




       nonprofits with “nothing to gain or lose financially by determining if a need is eligible or

       not,” is the entity to whom members delegated coverage decision authority. Appendix A,

       at 10; Appendix B, at 13. In fact, contributions were not placed into a cost-sharing account

       with either Unity or Trinity, but rather were paid directly to for-profit Aliera which

       maintained complete control over payments for medical expenses and maintained

       exclusive access to and control over the Unity or Trinity membership list.

              (f)     Defendants misrepresented that the reason the plans were cheaper than

       ACA-compliant plans was merely that they have higher deductibles, or “MSRAs.”

       Appendix D, at 26. In fact, the reason the plans were cheaper is that Defendant Aliera

       asserted the unilateral discretion to, and did, arbitrarily deny claims.

              (g)     Defendants Aliera and Trinity have claimed they have a “growing

       nationwide PPO network of more than 1,000,000 healthcare professionals and more than

       6,000 facilities,” Appendix A, at 7; Appendix B, at 9. Defendants provided lists of

       professionals and facilities, but then denied claims on the basis that those professionals

       and facilities were not in-network, or that the providers were charging too much.

              (h)     Defendants systematically engage in unfair claims handling practices by

       arbitrarily denying claims. Even though Defendants represent that the coverage provisions
       are not legally binding upon them and that they are not legally obligated to pay claims,

       they then insist members are legally obligated to follow the multilevel Dispute Resolution

       Procedure outlined in the Member Guides. Appendix A, at 12-13; Appendix B, at 18-19.

       Defendants deceptively use the multilevel Procedure to subject members to Kafkaesque

       delays and false and inconsistent promises, to delay payment of legitimate claims, and to

       shield Defendants from legal action.

       120.   Members of the public are and have been deceived by these unfair and unlawful

practices.




                                            - 32 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 33 of 41 - Page ID#: 33




        121.   Aliera acted on its own behalf and as an express and apparent agent for Unity and

Trinity, when it created, marketed, sold, and administered virtually identical plans under both the

Unity and Trinity brands, and committed the above unfair and deceptive acts while acting for both

entities.

        122.   Plaintiffs and class members have been injured as a direct result of Defendants’

conduct. They suffered economic injury by paying for unregulated insurance products that are

illegal under Kentucky law. The products provided less coverage than permitted under law,

thereby rendering the policies less valuable than products that do comply with the law. Plaintiff

and class members have been denied care, or limited in care, due to illegal caps, exclusions, and

limitations. Plaintiff and class members have foregone coverage under the ACA, including

subsidized benefit packages that would provide legal, comprehensive, and secure health insurance

coverage. Defendants’ polices were overpriced for the coverage they purported to provide given

that over 80% of the contributions were paid in fees and commissions, rather than to benefits,

causing Plaintiff and class members to overpay for the illegal and unregulated policies. They

purchased the products with the reasonable belief that their medical bills would be paid, but

Defendants have devised excuses not to pay those claims or to unreasonably delay in payment of

the claims.

        C.     Third Claim: Bad Faith and Violation of Kentucky’s Unfair Claims
               Settlement Practices Act Against All Defendants.
        123.   Plaintiffs reallege all prior allegations as though fully stated herein.

        124.   Defendants’ management and handling of claims made by Plaintiffs and class

members are illegal under Kentucky’s Unfair Claims Settlement Practices Act, KRS 304.12-230,

et seq., and constitute common-law bad faith.

        125.   Defendants have systematically engaged in unfair claims handling practices by

arbitrarily denying claims.

        126.   Even though Defendants have represented that the coverage provisions are not

legally binding upon them and that they are not legally obligated to pay claims, they have insisted

                                            - 33 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 34 of 41 - Page ID#: 34




members are legally obligated to follow various multilevel Dispute Resolution Procedures

outlined in the Member Guides and, at various times, required binding arbitration, in violation of

the Kentucky Insurance Code, KRS 417.050. Appendix A, at 12-13; Appendix B, at 18-19. This

burdensome Procedure was not disclosed to consumers in the marketing materials before they

committed to enrolling in the plans. Defendants deceptively used the multilevel Procedure to

subject members to Kafkaesque delays and false and inconsistent promises, to delay payment of

legitimate claims, and to shield Defendants from legal action.

       127.    In carrying out the above-described practices, Defendants misrepresented pertinent

facts to the Plaintiffs and class members, failed to act reasonably promptly upon notice of claims

and other communications by Plaintiffs and class members, failed to adopt and implement

reasonable standards for the prompt investigation of claims arising under policies issued by the

Defendants, refused to pay claims without conducting a reasonable investigation, failed to respond

to claims within a reasonable time after proof has been submitted, did not attempt in good faith to

effectuate settlement of valid claims that have been submitted, and/or failed to promptly provide

a reasonable explanation of the basis for denial of claims.

       128.    Plaintiffs and class members have been harmed by the acts described above.

       129.    Aliera acted on its own behalf and as an express and apparent agent for Unity and
Trinity in the administration of claims submitted by plan members, and when it denied said claims,

in a manner which constitutes an unfair claims practice.

       130.    Plaintiffs and class members have been injured as a direct result of Defendants’

conduct. They suffered economic injury each time Aliera failed to pay a claim, delayed payment

of a claim, or otherwise engaged in an unfair claims settlement practice. They purchased the

products with the reasonable belief that their medical bills would be paid, but Defendants devised

excuses not to pay those claims or to unreasonably delay in payment of the claims.

       D.      Fourth Claim: Violation of Kentucky’s False Advertising Law Against All
               Defendants.
       131.    Plaintiffs reallege all prior allegations as though fully stated herein.

                                            - 34 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 35 of 41 - Page ID#: 35




       132.    Defendants have made false and/or misleading statements in advertisements

directed to the public or a substantial number of persons in connection with the sale of services in

Kentucky, in violation of KRS 517.030, with an intent to induce them to forego legitimate health

insurance coverage and to purchase Defendants’ sham insurance coverage instead. These false

and/or misleading statements include:

               (a)     Advertising and representing Unity and Trinity each as a “Health Care

       Sharing Ministry recognized pursuant to 26 U.S.C. § 5000A(d)(2)(B).”

               (b)     Consistently and repeatedly misrepresenting that AlieraCare/Trinity and

       AlieraCare/Unity and their related products are “not insurance.”

               (c)     Misrepresenting that the health care plans they sold were like insurance but

       cheaper, or were a form of legitimate health care plan.

               (d)     Misrepresenting the plans as a “sharing” program that provides members

       with a role in determining whether claims should be paid, when in fact all coverage

       decisions were made arbitrarily by Aliera and in Aliera’s best interest.

               (e)     Misrepresenting that Trinity and Unity, which are nonprofits with “nothing

       to gain or lose financially by determining if a need is eligible or not,” are the entities to

       whom members delegated coverage decision authority.
               (f)     Misrepresenting that Defendants provided coverage for medical expenses.

               (g)     Misrepresenting that there are over 1,000,000 providers and 6,000 facilities

       within Defendants’ PPO network, and then denying claims from those providers and

       facilities listed as included within the PPO network.

       133.    Members of the public are and have been deceived by these unfair and unlawful

practices.

       134.    Plaintiffs and class members have been injured as a direct result of Defendants’

conduct by paying for sham insurance products that did not provide either the benefits offered or

that should have been offered under a legitimate health care plan. They have been further injured


                                            - 35 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 36 of 41 - Page ID#: 36




when, as a direct result of Defendants’ conduct, they lost the opportunity to enroll in legitimate

health plans either during open enrollment or special enrollment periods. Therefore, they may

recover damages from Defendants for their violations of KRS 517.030, as allowed by KRS

446.070.

       E.      Fifth Claim: Breach of Fiduciary Duty – Aliera and Trinity
       135.    Plaintiffs reallege all prior allegations as though fully stated herein.

       136.    Trinity and its exclusive agent Aliera have represented that members of Trinity

“voluntarily submit monthly contributions into a cost-sharing account,” and that Trinity “act[s] as

a neutral clearing house between members.” Appendix B, at 10. While disclaiming that there is

any legally binding agreement to reimburse members for medical needs, those Defendants have

claimed Trinity will serve as the “neutral” intermediary to allow its members to share “voluntary”

contributions with one another in accordance with “the membership instructions.” Id. at 10.

       137.    Aliera and Trinity have further represented their trustworthiness by claiming

Trinity is a “faith based” or religious organization.

       138.    Aliera and Trinity have represented that “since Trinity HealthShare has nothing to

gain or lose financially by determining if a need is eligible or not, the contributor designates

Trinity HealthShare as the final authority for the interpretation of these guidelines.” Id. at 13.

       139.    Defendants have exercised complete control over the financial “contributions” that

Trinity members pay, and complete control over the coverage decisions.

       140.    As a result of these representations and their control over Trinity members’

“contributions,” Defendants owe a fiduciary duty to those members.

       141.    Aliera has admitted in court filings and testimony that it has a fiduciary duty to

Trinity members.

       142.    Aliera and Trinity are insurers. Under Kentucky law, insurers have a duty to

exercise the “utmost good faith.” James Graham Brown Found., Inc. v. St. Paul Fire & Marine

Ins. Co., 814 S.W.2d 273, 280 (Ky. 1991).


                                             - 36 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 37 of 41 - Page ID#: 37




        143.    Aliera and Trinity have breached their fiduciary duty. Trinity has delegated sole

control of its members’ funds, and all coverage decisions, to for-profit Aliera, which has

commingled those members’ funds with other funds. Coverage decisions were made solely by

for-profit Aliera, and in order to secure its profits, it decided not to provide coverage for members’

medical needs. As a consequence, Plaintiffs and class members have been arbitrarily denied

claims for medical expenses in order to enrich Defendants.

        144.    On information and belief, approximately 84% of the contributions made by

member were paid to Aliera in the form of fees and administrative expenses, rather than to cover

the medical needs of those members.

        145.    Plaintiffs and class members have been injured by Defendants’ breaches of

fiduciary duty. Funds that should have been used to pay their claims (including the claims of Unity

enrollees who were induced to switch to Trinity based upon the representation that Trinity would

be responsible for all past claims) have instead been used to enrich Defendants. Those excess

payments to Defendants should be disgorged and held in constructive trust for the benefit of the

Plaintiffs and class members.

        F.      Sixth Claim: Breach of Fiduciary Duty – Aliera and Unity
        146.    Plaintiffs reallege all prior allegations as though fully stated herein.

        147.    Unity and its exclusive agent Aliera have represented that members of Unity

voluntarily submit monthly contributions or gifts into an escrow account, and that Unity “acts as

a neutral clearing house between members.” Appendix A, at 4. While disclaiming that there is

any legally binding agreement to reimburse Unity members for medical needs, Aliera and Unity

have claimed Unity will serve as “a clearing house” distributing monthly contributions as

described in the membership instructions and guidelines. Id. at 10.

        148.    Aliera and Unity have further represented their trustworthiness by claiming Unity

is “faith based” and based on a “tradition of mutual aid, neighborly assistance and burden

sharing.” Id. at 4, 8.


                                             - 37 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 38 of 41 - Page ID#: 38




        149.     Aliera and Unity have represented that “since Unity HealthShare has nothing to

gain or lose financially by determining if a need is eligible or not, the contributor designates Unity

HealthShare as the final authority for the interpretation of these guidelines.” Id. at 10.

        150.     Aliera and Unity have represented that monthly contributions are “voluntarily

given” to Unity to hold as an escrow agent and to disburse “in accordance with the membership

instructions.” Id.

        151.     Unity and its exclusive agent Aliera have exercised complete control over the

financial “contributions” that Unity members pay, and complete control over the coverage

decisions. Id.

        152.     Based on these representations and their control over Unity members’

“contributions,” Aliera and Unity have a fiduciary duty to those members.

        153.     Aliera has also admitted in court filings that it has a fiduciary duty to Unity

members.

        154.     Aliera and Unity are insurers. Under Kentucky law, insurers have a duty to

exercise the “utmost good faith.” James Graham Brown Found., Inc. v. St. Paul Fire & Marine

Ins. Co., 814 S.W.2d 273, 280 (Ky. 1991).

        155.     Aliera and Unity have breached their fiduciary duty. Unity delegated sole control
over its members’ funds, and all coverage decisions, to for-profit Aliera, which has commingled

members’ funds with other funds. Coverage decisions were made solely by for-profit Aliera, and

in order to secure its profits, it decided not to provide coverage for Unity members’ medical needs.

As a consequence, Plaintiffs and class members have been arbitrarily denied claims for medical

expenses, and have been denied pre-authorization of needed medical care, in order to enrich

Defendants.

        156.     The majority of Unity member contributions were paid to Aliera in undisclosed

fees, rather than to cover the medical needs of the members.




                                             - 38 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 39 of 41 - Page ID#: 39




       157.    Plaintiffs and class members have been injured by Aliera’s and Unity’s breaches

of fiduciary duty. Funds that should have been used to pay Unity members’ claims have instead

been used to enrich those Defendants. Those profits should be disgorged and held in constructive

trust for the benefit of the Plaintiffs and class members.

       G.      Seventh Claim: Unjust Enrichment Against Aliera
       158.    Plaintiffs reallege all prior allegations as though fully stated herein.

       159.    Plaintiffs and class members paid substantial monthly contributions. On

information and belief, approximately 84% of those monthly contributions were siphoned off as

fees and expenses, largely to benefit Aliera and its principals.

       160.    Plaintiffs and class members made their payments with the understanding that the

funds would be used to pay the medical claims of Trinity or Unity members. They were never

advised that a majority of those payments would actually be distributed to Aliera in the form of

fees, administrative expenses, and commissions.

       161.    Aliera has retained the contributions made by members of Trinity and Unity while

arbitrarily denying their medical claims and, as a consequence, Aliera has been unjustly enriched

at the expense of Plaintiffs and class members.

 VII. PLAINTIFFS AND CLASS MEMBERS ARE ENTITLED TO RESTITUTION OF
      THE AMOUNT ALIERA UNJUSTLY RETAINED PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs request that this Court:

       (a)     Certify that this action may proceed as a class action as defined in ¶ 21 above;

       (b)     Designate Hanna Albina and Austin Willard as class representatives, and designate

               Eleanor Hamburger and Richard E. Spoonemore, Sirianni Youtz Spoonemore

               Hamburger PLLC; William Anderson and George Farah, Handley Farah &

               Anderson; D. Todd Varellas and James J. Varellas III, Varellas & Varellas; and

               William R. Garmer and Jerome P. Prather, Garmer & Prather, PLLC, as class

               counsel;



                                            - 39 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 40 of 41 - Page ID#: 40




      (c)    Declare that Defendants’ unauthorized health insurance plans were and are illegal

             contracts;

      (d)    Declare that Defendants’ actions as alleged herein towards the members of the

             class violate the unfair competition provision of Kentucky’s Insurance Code, False

             Advertising Law, and Unfair Claims Settlement Practices Act;

      (e)    Enjoin Defendants from denying and delaying payment of legitimate health care

             claims and disbursing monies in any amount that results in violation of the ACA’s

             required ratio between medical expenses paid and premiums charged;

      (f)    Order (i) rescission of the unauthorized health insurance plans and restitution of

             all premiums received from members of the class, including interest; or, at the

             option of any class member, (ii) reformation of the unauthorized health insurance

             plans to comply with the minimum mandatory benefits required under the relevant

             state insurance code and federal law, and permit class members to resubmit claims

             for medical services, costs, and other expenses that would have been covered;

      (g)    Enter judgment in favor of Plaintiffs and the class on their breach of fiduciary duty

             claim, and impose a constructive trust for the benefit of the class on all amounts

             wrongfully retained;
      (h)    Order disgorgement and restitution of all contributions Aliera unjustly retained;

      (i)    Award punitive damages; and

      (j)    Grant such other relief as this Court may deem just, equitable and proper.

Dated: December 11, 2020

                                            Respectfully submitted,

                                            William R. Garmer
                                            Jerome P. Prather
                                            GARMER & PRATHER, PLLC
                                            141 North Broadway
                                            Lexington, Kentucky 40507
                                            Telephone: (859) 254-9351
                                            Facsimile: (859) 233-9769

                                          - 40 -
Case: 5:20-cv-00496-JMH Doc #: 1 Filed: 12/11/20 Page: 41 of 41 - Page ID#: 41




                                     bgarmer@garmerprather.com
                                     jprather@garmerprather.com

                                     James J. Varellas III
                                     D. Todd Varellas
                                     Varellas & Varellas
                                     249 West Short Street
                                     Suite 201
                                     Lexington, KY 40507
                                     Tel: (859) 252-4473
                                     Facsimile: (859) 252-4476
                                     jayvarellas@varellaslaw.com
                                     tvarellas@varellaslaw.com

                                     Richard E. Spoonemore (to apply pro hac vice)
                                     Eleanor Hamburger (to apply pro hac vice)
                                     SIRIANNI YOUTZ SPOONEMORE HAMBURGER PLLC
                                     3101 Western Avenue, Suite 350
                                     Seattle, WA 98121
                                     Tel.: (206) 223-0303
                                     Facsimile: (206) 223-0246
                                     rspoonemore@sylaw.com
                                     ehamburger@sylaw.com

                                     William H. Anderson (to apply pro hac vice)
                                     Handley Farah & Anderson PLLC
                                     4730 Table Mesa Drive
                                     Suite G-200
                                     Boulder, CO 80305
                                     Tel: (303) 800-9109
                                     Facsimile: (844) 300-1952
                                     wanderson@hfajustice.com
                                     George Farah (to apply pro hac vice)
                                     Rebecca P. Chang (to apply pro hac vice)
                                     Handley Farah & Anderson PLLC
                                     81 Prospect Street
                                     Brooklyn, NY 11201
                                     Tel: (212) 477-8090
                                     Facsimile: (844) 300-1952
                                     gfarah@hfajustice.com
                                     rchang@hfajustice.com

                                     Attorneys for Plaintiffs and the putative Class

                                     /s/ Jerome P. Prather
                                     JEROME P. PRATHER




                                   - 41 -
